Citation Nr: 1618837	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, (DM) to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

4.  Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service from November 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee. 

The Veteran and his spouse testified at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the record.  

In June 2014, the Board remanded this matter for further development.  The requested development has been accomplished and complies with the directives of the Board remand.  

As will be discussed in greater detail below, additional development is required with regard to the claim of service connection for a bilateral foot disability.  

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not have actual exposure to Agent Orange or other herbicide agents during his military service.

2.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.
 
3.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service.

4.  The Veteran did not experience DM in service nor were there chronic symptoms of DM during service.

5.  Symptoms of DM have not been continuous since separation from service, and DM did not manifest to a compensable degree in the year following separation from service.

6.  The Veteran did not experience cardiovascular disease in service nor were there chronic symptoms of cardiovascular disease during service.
 
7.  Symptoms of cardiovascular disease have not been continuous since separation from service, and cardiovascular disease did not manifest to a compensable degree in the year following separation from service.

8.  Any current hepatitis C, or residuals thereof, is not of service origin.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for DM have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As to the issues of service connection for a hypertension, DM, CAD, and hepatitis C, the RO, in an April 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The April 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, private, and Social Security, have been obtained and associated with the record.  The Board does note, that as part of the June 2014 remand, an attempt was to be made to verify exposure to AO while in Germany.  The RO complied with the directives of the Board remand.  

As it relates to the necessity for an examination with regard to DM, CAD, and hepatitis C, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service, to include by way of AO exposure, is his own convulsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.

Accordingly, the Board finds that referral for VA medical examinations on these issues is not warranted. 

As it relates to hypertension, the Veteran was afforded a VA examination in November 2015.  The results from this examination as well as the opinion which was rendered are sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension, DM, and coronary artery disease are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Hepatitis C is not a presumptive disease, so the Court's holding in Walker is not applicable.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension, DM, and coronary artery disease will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran maintains that his currently claimed disorders arise out of exposure to AO while stationed in Germany.  He maintains that he encountered AO as a result of his duties performed on jeeps and also through unloading certain items and using articles such as sleeping bags that had previously been used in Vietnam.  

In its June 2014 remand, the Board requested that the RO attempt to verify the Veteran s alleged herbicide exposure in Germany, following the procedures set forth in M21 1MR, Part IV, Subpart n, Chapter 2 Section C para 10(n), specifically, by submitting a request to the Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  All requests and responses received were to be associated with the record.  

In an October 2015 memorandum, the JSRRC Coordinator indicated that they had determined that the evidence failed to confirm the Veteran was exposed to herbicides in Gmeund, Germany.  The coordinator indicated that the following efforts were made in order to obtain the information necessary to corroborate the Veteran's allegation:  On August 1, 2014, a request was made to the National Personnel Center to obtain the Veteran's Personnel File and service treatment records.  On November 5, 2014 the Veteran's e-folder was deferred for development on the Veteran's allegation of exposure to herbicides through JSRRC.  On March 10, 2015 an email was sent to the Compensation Agent Orange Box for verification of herbicide exposure in Germany.  A request was sent to JSRRC to verify exposure.  On March 13, 2015 a response was given from the Compensation Agent Orange Box stating the following: The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 CFR § 3.307(a)( a)(6)(i).  Regarding the Veteran's claim, the DoD list does not show any use, testing, or storage of tactical herbicides in Gmeund, Germany.  Agent Orange use in Vietnam was terminated in 1971 and remaining stores incinerated at sea.  As for secondary exposure from equipment used in Vietnam, there is no VA presumption or acknowledgement of exposure for such remote or secondary contact and no evidence of long-term health effects from any such contact.  Therefore, Compensation Service can provide no evidence to support the claim.  Unless the claim is inherently incredible or clearly lacks merit [see 38 CFR § 3.159(d)(2)], it should be referred to the JSRRC [formerly known as the Center for Unit Records Research (CURR)] for any information that this organization can provide to corroborate the Veteran's claimed exposure.  The regional office should provide JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts, as shown by the Veteran's actual military records.  Please note that JSRRC will generally only research a 60 day time frame.  This process may delay resolution of the claim but it this process may delay resolution of the claim but it will help insure that we fulfill VA's duty to assist.  

On May 19, 2015 the Appeals Management Center sent the veteran a letter following M21-1MR, Part IV Subpart ii Chapter 1, Section H para 7.  On June 5, 2015 the Veteran was called to get more details of his exposure.  On June 16, 2015, the Veteran sent in a VA Form 21-4138 form explaining how he may have been exposed to herbicides.  On July 15, 2015 another request was sent to JSRRC to verify exposure.  On September 1, 2015 JSRRC responded stating the following: We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate a 1974 unit history submitted by B Battery, 1st Battalion, and 41st Field Artillery.  Therefore, we reviewed the 1974 US Army Station List.  The 1st Battalion, 41st Field Artillery was located at Schwaebisch, Germany.  However, due to the lack of unit records available to us, we are unable to document that the Veteran or personnel assigned to the unit were exposed to Agent Orange due to working on vehicles that returned from Vietnam and were sent to his location.  Lastly, to date, available historical information does not document that Agent Orange or other tactical herbicides were sprayed, tested or stored in Germany in 1974.

The JSRRC concluded that there is no evidence that supports that the Veteran was exposed to Agent Orange during his service in Germany.  The JSRRC determined all procedures to obtain this information from the Veteran were properly followed and that evidence of written efforts to obtain this information was in the file.  All efforts to obtain the needed information have been exhausted, and further attempts would be futile. 

Given the foregoing, the Board finds that the Veteran's claims of exposure to AO while in Germany are unsupported.  Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Hypertension

The Board finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the June 1975 discharge medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 136/80).  The service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service.  Such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  

The Board does note that the Veteran had blood pressure readings of 132/78 on his November 1973 entrance examination; 130/80 in a September 1974 treatment record, and the above noted 136/80 on his June 1975 examination.  However, hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012) ("Dorland's").  Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  "Hypertension may have no known cause (essential or idiopathic hypertension), or may be associated with other primary diseases (secondary hypertension)." See Dorland's at 896.  As such, the Veteran's reported in-service readings were not hypertensive.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 1999, approximately twenty four years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for twenty four years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person. Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his to his period of service, to include as a result of exposure to AO in Germany.  In contrast, in conjunction with the June 2014 remand, an adequate and probative VA examination opinion was obtained in November 2015.  The examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted that the Veteran's service treatment records were silent for any diagnosis or treatment of hypertension during service, including the June 1975 examination and June 1975 report of medical history.  Additionally, the Veteran's civilian medical records (PCP note dated 5/8/06) stated that he was diagnosed with hypertension in 1999.  Finally, the examiner noted that the Veteran stated that he was not claiming that his hypertension started in service.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements and testimony from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for hypertension on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DM

The Board finds that the weight of the evidence shows that no DM occurred during service, and no chronic symptoms of DM were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a DM or symptoms related to DM.  During the June 1975 discharge medical examination, results were negative for albumin and sugar.  The service treatment records, which are complete, show no DM or symptoms of DM during service.  Such conditions would have ordinarily been recorded during service because the Veteran was cheeked for symptoms associated with DM.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of DM during service.  Furthermore, the Veteran has not contended that he experienced symptoms of DM during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of DM were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of DM reflected in the evidence of record is shown in 2007, approximately thirty three years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for DM for thirty three years after service separation is one factor that tends to weigh against a finding of DM in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, supra; see also Maxson v. Gober, supra. 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of DM falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the endocrine system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having symptoms of DM at any given time, he has not been shown competent to identify latent symptoms of DM, or relate symptoms, patent or latent, to a diagnosis of DM.  The evidence does not show clinical documentation of DM until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate DM to active service is of no probative value. 

Because the record does not show DM or chronic symptoms of DM in service, continuous symptoms of DM since service, DM manifested to a compensable degree within one year of service separation, or DM otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for DM may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current DM is related to his to his period of service, to include as a result of exposure to AO in Germany.  

Given the foregoing, the claim for service connection for DM on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Board finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of heart disease manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for heart problems.  During the June 1975 discharge medical examination, the heart was clinically evaluated as normal.  The service treatment records, which are complete, show no heart problems or heart disease or symptoms of heart problems/heart disease during service.  Such conditions would have ordinarily been recorded during service because the heart was evaluated during service.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of heart problems/disease during service.  Furthermore, the Veteran has not contended that he experienced symptoms of heart problems/heart disease during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of heart disease continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of a heart problem/heart disease reflected in the evidence of record is shown in 2010, when the Veteran was diagnosed with coronary artery disease, approximately thirty four years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for heart disease for thirty four years after service separation is one factor that tends to weigh against a finding of heart problems/disease in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, supra; see also Maxson v. Gober, supra. 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of heart disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person. Although the Veteran is competent to report having had chest pain at any given time, he has not been shown competent to identify latent symptoms of cardiovascular disease, or relate symptoms, patent or latent, to a diagnosis of cardiovascular disease.  The evidence does not show clinical documentation of heart problems/cardiovascular disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate heart problems/cardiovascular disease to active service is of no probative value. 

Because the record does not show heart problems/heart disease or chronic symptoms of heart problems/heart disease in service, continuous symptoms of heart problems/heart disease since service, heart disease manifested to a compensable degree within one year of service separation, or heart disease otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for heart disease may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current coronary artery disease is related to his period of service, to include as a result of exposure to AO in Germany.  

Given the foregoing, the claim for service connection for coronary artery disease on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of hepatitis C.  At the time of the June 1975 discharge examination, there were no findings indicative of hepatitis C.  On his June 1975 report of medical history, the Veteran did not report any findings indicative of hepatitis C.  There were also no complaints, findings, or diagnoses of hepatitis C in the years immediately following service. 

There are also no notations of hepatitis C until many years following service.  

Therefore, the clinical evidence does not reflect continuous symptoms since service, for reasons clearly noted above, with significant evidence against such a finding.

As to the Veteran's belief that his current hepatitis C is related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's hepatitis C falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding hepatitis C.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is no competent medical evidence of record relating any current hepatitis C to the Veteran's period of service, to include any claimed exposure to AO.  The Veteran was afforded the opportunity to submit such evidence and has not done so.  The Veteran is also not competent to provide a medical opinion regarding etiology of any currently diagnosed hepatitis C.  Moreover, while the Board notes that a July 1975 service treatment record indicated that the Veteran had been sent to the Detox Section for intravenous drug use three times a week for the previous eight months, and that the Veteran reported having used intravenous drugs and receiving tattoos in Germany in the early 1970's, in a June 2008 treatment record, there has been no medical evidence received relating his current hepatitis C to either of these incidents.  Furthermore, the Veteran's June 1975 separation examination does not note any identifying body marks, scars, or tattoos.

In sum, the preponderance of the evidence weighs against a finding that any current hepatitis C is related to the Veteran's period of service, to include any claimed exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Service connection for hypertension, to include as due to exposure to herbicides, is denied.

Service connection for DM, to include as due to exposure to herbicides, is denied. 

Service connection for CAD, to include as due to exposure to herbicides, is denied. 

Service connection for hepatitis C, to include as due to exposure to herbicides, is denied. 


REMAND

As it relates to the Veteran's claim of service connection for a bilateral foot disability, this matter was previously remanded by the Board for a VA examination in June 2014.  The examiner was to take a detailed history from the Veteran.  If there was any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner was to so state, with a complete explanation in support of such a finding.   The Board further noted that although an independent review of the claims file was required, the Board called the examiner's attention to the following:  (1) March 1975 STRs showing an infected left foot lesion with cellulitis, and bilateral lymphadenitis, and subsequent four day hospitalization for treatment of such; (ii) An October 2007 VA x-ray showing degenerative changes at the first MTP joint of the left foot; and (iii) August 2012 lay statements from the Veteran's sister and a friend who assert that he had had problems with his feet since his return from Germany.

The examiner was to provide applicable diagnoses for any foot disabilities the Veteran had.  For each diagnosis rendered, the examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's foot disabilities began during active service; were related to any incident of service; or if arthritis was diagnosed, began within one year after discharge from active service.

The Veteran was afforded a VA examination in August 2014.  At that time diagnoses of bilateral metatarsalgia and plantar fasciitis were rendered.  

The examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for the opinion, the examiner indicated that the Veteran  had bilateral metatarsalgia and plantar fasciitis.  He stated that these conditions were common in the general population and multifactorial in nature.  He indicated that he was never treated for these conditions during the service or in the immediate time following it.  He also noted that the Veteran did not have any significant arthritis in his feet.  Therefore, it was less likely than not related to military service. 

In his March 2016 written argument, the Veteran's representative noted that as to the Veteran's bilateral foot disability, the examiner opined that the currently diagnosed bilateral metatarsalgia and plantar fasciitis were less likely than not incurred in or caused by service.  For rationale, the examiner cited the commonality of the conditions in the general population, a lack of significant arthritis, and the lack of evidence showing treatment in service or immediately after discharge. 

The representative noted that although the examiner indicated he reviewed the Veteran's claims file, he did not specifically address the 1975 left foot infection with subsequent treatment, the Veteran's claim of injuring his left foot in service, or the lay statements provided, as was directed by the Board.  As such, it requested that that the Board consider whether an opinion addendum was needed to comply with the directive.

The Board observes that in addition to not addressing the above items noted by the Board in the prior remand, the examiner indicated that the Veteran did not have significant arthritis.  While the examiner indicated that the Veteran did not have significant arthritis, he did not address whether the arthritis which the Veteran currently had began within one year of discharge from active service.  As the directives of the Board remand were not complied with, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the record to the examiner who conducted the August 2014 VA foot examination, the examiner is requested to again review the record and render an opinion as to the etiology of the Veteran's current foot disorders and whether they are at least as likely as not (50 percent probability or greater) to his period of service.  When rendering this opinion, the examiner is to specifically address the (i) March 1975 service treatment records showing an infected left foot lesion with cellulitis, and bilateral lymphadenitis, and subsequent four day hospitalization for treatment of such; (ii) An October 2007 VA x-ray showing degenerative changes at the first MTP joint of the left foot; and (iii) August 2012 lay statements from the Veteran's sister and a friend who assert that he has had problems with his feet since his return from service.  

If arthritis is found to be present, the examiner is to address whether it is as likely as not (50 percent probability or greater) related to any incident of service and/or had its onset within one year of his separation from service.  

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  If the examiner is not available refer the record to another qualified examiner for the above requested opinions.  

2.  The RO must review the record and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action 

3.  Thereafter, and after undertaking any additional development deemed necessary readjudicate the remaining issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


